\ooo\)o\m-l>.oa[\>.-_¢

NNNNN[\)NNNHH>-a)-\)-li_~»-ni_a>-i_~
OO“-]O\m-bLJ-)N?_‘O\OOO`~]GLh-LWNHO

 

 

§ inv is 2018

i. . .......m

 

CLEPH< US ZJQIH:L 1 COURT

 

 

 

pEPuTY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
HDWEBSOFT CO., L'I`D., Case No.: 3:17-cV-01081-BEN-JMA

Plaintiff and Counter-Defendant,
ORDER GRANTING MOTION FOR

v. LEAVE To FILE FIRST AMENDED
sKYLAB APPs, iNC.- and DoES 1 10 COMPLAINT
mclusive [Doc. No. 27.]

Defendants and Counter-Claimant.

 

 

 

 

Presently before the Court is a Motion for Leave to File First Amended Cornplaint
by Plaintiff HDWEBSOFT Co., Ltd. (“HDWEBSOFT”). (Doc. No. 27.) Plaintiff now
seeks to tile a first amended complaint to add Skylab USA, lnc. (“Skylab USA”) as a
second defendant in this action. Defendant Skylab Apps Inc. (“Skylab Apps”) filed an
opposition contending amendment is belated, prejudicial, and futile to Which Plaintiff
Replied. (Doc. Nos. 28-29.) I-Iaving reviewed the motion and related filings, the Court
determines that the motion is suitable for decision Without oral argument The motion is
hereby GRANTED.

///

///
BACKGROUND

3:l7~cv~01081-BEN-JMA

 

 

 

\ooo\lc\m.i>.ww»_-

NN[\)N[\)[\)[\)NI\Jr-‘>-*|_*)_lb-i)-\i_i>-»\)-i-
OO\IO\\J\-[>~UJN*_‘CD\COO\JO\U’\-Fdw[\)>-*O

 

 

On May 25, 2017, I-lDWEBSOF'l`1 filed its initial complaint against Skylab Appsz.
(Doc. No. 1.) HDWEBSOFT’s complaint alleges breach of contract and common counts
against Skylab Apps for its alleged failure to pay $220,000 in past-due invoices for
I-]DWEBSOFT’s software development services. (Id.) Skylab Apps denies the claims
and counterclaims against HDWEBSOFT for breach of contract and defamation (Id.)

On February 28, 2018, the Honorable J an M. Adler issued a Case Management
Scheduling Order setting March 12, 2018, as the deadline to add parties or amend the
pleadings (Doc. No. 23 at 1.) All fact discovery was to be concluded by July 2, 2018.
(Id.) The Final Pretrial Conference is scheduled for March ll, 2019, at 10:30 a.m. before
the Honorable Roger T. Benitez.

HDWEBSOFT seeks leave to file its proposed first amended complaint to add
Skylab USA, lnc. as a second defendant in this matter.

LEGAL STANDARD

Leave to amend under Rule lS(a)(Z) should be “freely give[n] . . . when justice so
requires.” The Ninth Circuit “has noted on several occasions . . . that the Supreme Court
has instructed the lower federal courts to heed carefully the command of Rule 15(a), . . .
by freely granting leave to amend When justice so requires.” DCD Programs, Ltd. v.
Leighton, 833 F.2d 183, 186 (9th Cir. 1987) (noting “the underlying purpose of Rule 15 -
to facilitate a decision on the merits rather than on the pleadings or technicalities.”).
“This policy is ‘to be applied with extreme liberality.”’ Eminence Capital, LLC v.
Aspeon, Inc., 316 F.3d`1048, 1051 (9th Cir. 2003) (quoting Owens v. Kaiser Found.
Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001)). Courts consider “undue delay, bad
faith, dilatory motive, repeated failure to cure deficiencies by previous amendments,
undue prejudice to the opposing party, and futility of the proposed amendment” in

deciding whether justice requires granting leave to amend under Rule 15. Moore v.

 

1 HDWESBSOFT is a Vietnarnese software developer. (Doc. No. 27-1 at 2.)
2 Skylab Apps. is a San Diego based app company (Id.)

2
3: l7-cv-01081-BEN-JMA

 

 

 

\DOO'-lO\U`l-ldb-)Ni-a

l\)N[\-)NNI\)[\)[\)I\Jh-~i_\i-\r-ii-‘i-‘>-dr-a>_lid
OO`\]O\U'I-I»\-~UJ[\)>_\O\OOO\]O\LI`|~LW[\J>-‘O

 

 

Kayporz‘ Package Express, Inc., 885 F.3d 531, 538 (9th Cir. 1989) (citing Foman v.
Davz's, 370 U.S. 178, 182 (1962)).
DISCUSSION

HDWEBSOFT filed a motion seeking leave to file a First Arnended Complaint
(“FAC”). ln the motion, HDWEBSOFT acknowledges that the Court previously
indicated that “Any motion to join other parties, to amend the pleadings, or to file
additional pleadings shall be filed by March 12, 2018.” (Doc. No. 27 at 5 .) I-lowever,
HDWEBSOFT explains that it Was unaware that Skylab Apps, lnc. had been “dissolved”
into Skylab USA, Inc. until it deposed Dean Gray on July 31, 2018.3 This newly
discovered information alerted HDWEBSOFT of the need to amend the Complaint.
HDWEBSOFT attempted to address the issue by requesting defense counsel to consent to
the filing_of an amended pleading on July 31, 2018 which Skylab’s counsel declined to
do. (Id. at 5 .) Next, HDWEBSOFT put the issue before the Court at the August 29, 2018
Case Management Conference. (Id. at 6.) lt was determined that a formal motion was
necessary due to the scheduling order’s March 12, 2018 amended pleading cut-off date.
(Id. at 6.) Thereafter, HDWEBSOFT filed the instant motion September 6, 2018.

Skylab Apps argues the Court should deny l-IDW_EBSOFT’s motion because the
FAC is based on information HDWEBSOFT should have discovered six months ago
before the period to amend the pleadings expired (Doc. No. 28 at 2.) Specifically,
I-lDWEBSOFT “could have performed due diligence by gathering information on the
corporate structure of the company it sued at any point in this case.” (Id.) Moreover,
granting the motion at this late stage would prejudice Skylab USA and be futile because
Skylab USA had nothing to do with the contract at issue in this case. (Id. at 2-3.)

HDWEBSOFT argues amendment is justified because Skylab Apps “‘corporate

structure’ is not really a structure per se, but rather just a slippery moving target that can

 

3 Dean Gray is the CEO of Skylab USA and Skylab Apps. (Doc. No. 27-1 at 5.)

3
3217-cv-01081-BEN-}'MA

 

 

. »v

\DOO\]O'\U`l-BLJJ[\)»-l

[\JN[\)[\)[\)[\)[\)N[\)i-\i-¢»-)_~r-\i_\i_~i-lv_-i_¢
OO\]O\§h-IdeNr-*C>\DOO\IO\U!-i>-LDN\-*O

 

 

easily allude [sic] both creditors and the judicial system alike.” (Doc. No. 29 at 2.) For
example, none of Skylab Apps discovery documents or written responses evidenced a
business entity called “Skylab USA, lnc.” (Id. at 3.) HDWEBSOFT also asked Skylab
Apps former VP of Development, Bryan Farris about Skylab USA, Inc. (Id. at 5.) At his
June 29, 2018 deposition, Mr. Farris stated the name Skylab USA, lnc. sounded
“familiar,” but he did not know the “specifics” of the different entities. (Id.) Finally, it
was not until I-IDWESTSOFT deposed Skylab Apps CEO Dean Gray on July 31, 2018
that it was learned that Skylab Apps was dissolved into Skylab USA, lnc. with all Skylab
Apps shareholders maintaining their same ownership in Skylab USA, lnc. (Id.) As a
result, HDWEBSOFT contends further research on its part “was warranted prior to
bringing a motion to add Skylab USA, lnc. to the lawsuit.” (Id.)

The Court notes there is no indication that HDWEBSOFT Was acting in bad faith,
or that the proposed amendment would be “futile” if granted. Any potential “prejudice”
Skylab USA might suffer is minimal at best. Under the circumstances, the Court finds
that even with its exercise of due diligence, HDWEBSOFT could not have met the March
12, 2018 deadline to add Skylab USA, lnc. as a second defendant This information is
sufficient to allow an amendment to the Complaint

Therefore, the Motion is granted.

M_LM)§
IT IS HEREBY ORDERED that the Motion is GRANTED. The proposed First

!Amended Complaint, adding Defendant Skylab USA, lnc., is deemed accepted and shall

be filed. Plaintiff shall file the First Amended Complaint within three (3) days of the date
of this Order. `

IT IS SO ORDERED.
Dated: November / , 2018

   

U?’{WGenitez §
ited States District Judge

3:17-cv-01081-BEN-JMA

 

 

 

